OPINION — AG — ** OUSTER — PROCEEDINGS ** AFTER THE ELECTIVE STATE OFFICER WHO IS LIABLE AND SUBJECT TO IMPEACHMENT UNDER ARTICLE VIII, SECTION 1 OKLAHOMA CONSTITUTION HAS DULY QUALIFIED AND ENTERED UPON THE DUTIES OF HIS OFFICE, SUCH OFFICER CANNOT BE REMOVED EXCEPT THROUGH IMPEACHMENT PROCEEDINGS AS PROVIDED IN SAID ARTICLE AND LAWS TO CARRY OUT IT INTO EFFECT. WE ARE OF THE FURTHER OPINION THAT A MEMBER OF THE LEGISLATURE OF THIS STATE CANNOT BE REMOVED FROM OFFICE EXCEPT BY THE HOUSE OF WHICH HE IS A MEMBER, AS PROVIDED FOR IN ARTICLE V, SECTION 30 (LEGISLATOR) CITE: 51 Ohio St. 8 [51-8], 51 Ohio St. 51 [51-51], ARTICLE III, SECTION 17, ARTICLE V, SECTION 30 (FRED HANSEN)